Lewis, J.
1. Where a package containing interrogatories and answers thereto, which had been transported by mail, was by the postmaster, in the presence of the x>arties to a case pending in a justice’s court, delivered in open court to the magistrate, and thereafter, pending the trial, upon objection that the package had not been endorsed by the magistrate as required by'Civil Code, 25310, he then made the proper endorsement upon the package, this was a substantial compliance with the law as to such endorsement.
2. That a jury in returning a verdict in an action upon a promissory note accepted a calculation of the amountdue thereon by the plaintiff’s attorney is no cause for setting aside the verdict, unless it affirmatively appears that because of such action a verdict for too large an amount was rendered. It does not in the present case appear that the calculation made by the attorney was in any respect incorrect.
3. The evidence, though conflicting, being sufficient to warrant the verdict rendered in the magistrate’s court, this court will not reverse a judgment of the superior court overruling a ground of a petition for certiorari alleging that the verdict was contrary to evidence.

Judgment affirmed.


All the Justices concurring.